Name: Commission Implementing Regulation (EU) NoÃ 618/2011 of 24Ã June 2011 withdrawing the suspension of submission of applications for import licences for sugar products under tariff quota 09.4380
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar
 Date Published: nan

 25.6.2011 EN Official Journal of the European Union L 166/8 COMMISSION IMPLEMENTING REGULATION (EU) No 618/2011 of 24 June 2011 withdrawing the suspension of submission of applications for import licences for sugar products under tariff quota 09.4380 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2), and in particular Article 5(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 302/2011 of 28 March 2011 opening an exceptional import tariff quota for certain quantities of sugar in the 2010/11 marketing year (3) suspends the import duties for sugar falling within CN 1701 and with order number 09.4380 for a quantity of 300 000 tonnes. (2) Submission of applications for import licences concerning order number 09.4380 were suspended as from 20 April 2011 by Commission Implementing Regulation (EU) No 393/2011 of 19 April 2011 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7 April 2011 for sugar products under certain tariff quotas and suspending submission of applications for such licences (4), in accordance with Regulation (EC) No 891/2009. (3) Commission Implementing Regulation (EU) No 589/2011 of 20 June 2011 amending Implementing Regulation (EU) No 302/2011 opening an exceptional import tariff quota for certain quantities of sugar in the 2010/11 marketing year (5), increased by 200 000 tonnes the quantities for which import duties for sugar falling within CN 1701 and with order number 09.4380 shall be suspended until 30 September 2011. (4) The suspension of applications should therefore be withdrawn. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 The suspension laid down by Implementing Regulation (EU) No 393/2011 of submission of applications for import licences for order number 09.4380 as from 20 April 2011 is withdrawn. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 254, 26.9.2009, p. 82. (3) OJ L 81, 29.3.2011, p. 8. (4) OJ L 104, 20.4.2011, p. 39. (5) OJ L 161, 21.6.2011, p. 7.